UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 ITEM 1. Schedule of Investments Value Shares COMMON STOCKS (note 1) AEROSPACE/DEFENSE (3.2%) 215,000 Textron Inc. $4,564,450 325,000 United Technologies Corporation 23,923,250 (COST $33,409,026) 28,487,700 BUILDING AND REAL ESTATE (2.1%) 1,872,000 CEMEX, S.A. de C.V. ADR (a) (COST $23,385,068) 19,113,120 COMMUNICATIONS AND INFORMATION SERVICES (6.2%) 960,000 Cisco Systems, Inc. (a)(b) 24,988,800 78,000 Leap Wireless International, Inc. (a) 1,276,080 700,000 QUALCOMM Incorporated 29,372,000 (COST $41,318,833) 55,636,880 COMPUTER SOFTWARE AND SYSTEMS (8.7%) 1,290,000 Dell Inc. (a) 19,375,800 570,000 Microsoft Corporation 16,693,875 168,100 NetEase.com, Inc. (a) 5,970,912 67,100 Nintendo Co., Ltd. 22,575,836 450,000 Teradata Corporation (a) 13,000,500 (COST $78,338,915) 77,616,923 CONSUMER PRODUCTS AND SERVICES (11.2%) 350,000 Diageo plc ADR 23,607,500 325,000 Heineken N. V. 16,610,733 466,100 Hewitt Associates, Inc. Class A (a) 18,541,458 450,000 Nestle S.A. 22,966,133 285,000 PepsiCo, Inc. 18,855,600 (COST $78,085,518) 100,581,424 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (5.5%) 949,000 Republic Services, Inc. 27,539,980 630,000 Waste Management, Inc. 21,690,900 (COST $38,960,134) 49,230,880 FINANCE AND INSURANCE (21.3%) BANKING (2.4%) 500,000 Bond Street Holdings LLC (a) (c) 10,000,000 140,000 M&T Bank Corporation 11,113,200 (COST $10,713,356) 21,113,200 INSURANCE (12.5%) 315,000 Arch Capital Group Ltd. (a) 24,018,750 250,000 Everest Re Group, Ltd. 20,232,500 750,000 Fidelity National Financial, Inc. 11,115,000 37,500 Forethought Financial Group, Inc. Class A with Warrants (a)(d) 7,875,000 280,000 MetLife, Inc. 12,135,200 275,000 PartnerRe Ltd. 21,923,000 83,000 Transatlantic Holdings, Inc. 4,382,400 200,000 The Travelers Companies, Inc. 10,788,000 (COST $58,086,700) 112,469,850 OTHER (6.4%) 325,000 American Express Company 13,409,500 110 Berkshire Hathaway Inc. Class A (a) 13,398,000 1,666,667 Epoch Holding Corporation 18,816,670 635,000 Nelnet, Inc. 11,785,600 (COST $30,301,088) 57,409,770 (COST $99,101,144) 190,992,820 Value Shares COMMON STOCKS (continued) (note 1) HEALTH CARE / PHARMACEUTICALS (4.7%) 347,100 Cephalon, Inc. (a) $23,526,438 529,900 Cytokinetics, Incorporated (a) 1,695,680 119,500 Gilead Sciences, Inc. (a) 5,433,665 655,808 Pfizer Inc. 11,247,107 195,344 Poniard Pharmaceuticals, Inc. (a) 224,646 (COST $39,602,800) 42,127,536 MACHINERY AND EQUIPMENT (2.9%) 1,200,000 ABB Ltd. ADR (COST $13,364,456) 26,208,000 METALS (2.2%) 254,200 Alpha Natural Resources, Inc. (a) 12,682,038 150,000 Nucor Corporation 6,807,000 (COST $19,939,605) 19,489,038 MISCELLANEOUS (5.0%) Other (e) (COST $38,670,419) 44,424,874 OIL AND NATURAL GAS (INCLUDING SERVICES) (12.6%) 295,478 Apache Corporation 29,991,017 100,000 Devon Energy Corporation 6,443,000 800,000 Halliburton Company 24,104,000 325,000 McDermott International, Inc. (a) 8,749,000 2,150,000 Weatherford International Ltd. (a) 34,099,000 200,000 XTO Energy Inc. 9.436,000 (COST $82,773,479) 112,822,017 RETAIL TRADE (17.1%) 575,000 Costco Wholesale Corporation 34,333,250 400,000 J.C. Penney Company, Inc. 12,868,000 1,775,000 The TJX Companies, Inc. 75,473,000 550,000 Wal-Mart Stores, Inc. 30,580,000 (COST $61,858,262) 153,254,250 SEMICONDUCTORS (2.8%) 700,000 ASML Holding N.V. (COST $17,340,380) 24,780,000 TECHNOLOGY (3.6%) 750,000 International Game Technology 13,837,500 1,900,000 Xerox Corporation 18,525,000 (COST $34,368,474) 32,362,500 TRANSPORTATION (0.9%) 236,100 Alexander & Baldwin, Inc. (COST $11,005,032) 7,803,105 TOTAL COMMON STOCKS (110.0%) (COST $711,521,545) 984,931,067 Principal Amount CORPORATE DEBT (f) CONSUMER PRODUCTS AND SERVICES (1.1%) $9,600,000 Smithfield Foods, Inc. 7.75% due 5/15/2013 (COST $7,827,836) 9,864,096 TECHNOLOGY (1.0%) $10,000,000 VeriFone Holdings, Inc. 1.375% due 6/15/2012 (COST $6,152,290) 9,100,000 TOTAL CORPORATE DEBT (2.1%) (COST $13,980,126) 18,964,096 Shares or Value Principal Amount SHORT-TERM SECURITIES AND OTHER ASSETS (note 1) $50,000,000 U. S. Treasury Bills due 5/27-6/24/10; .100%-.115% (COST $49,989,328) $49,989,328 30,871,813 SSgA Prime Money Market Fund (COST $30,871,813) 30,871,813 TOTAL SHORT-TERM SECURITIES (9.0%) (COST $80,861,141) 80,861,141 TOTAL INVESTMENTS (g) (121.1%) (COST $806,362,812) 1,084,756,304 Cash, receivables and other assets less liabilities (0.1%) 923,063 PREFERRED STOCK (-21.2%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $895,562,192 (a) Non-income producing security. (b) 130,500 shares held by custodian in a segregated custodial account as collateral for short positions or options, if any. (c) Level 3 fair value measurement, restricted security acquired 11/4/09, note 3 . (d) Level 3 fair value measurement, restricted security acquired 11/3/09, note 3 . (e) Securities which have been held for less than one year, not previously disclosed, and not restricted. (f) Level 2 fair value measurement, note 3 . (g) At March 31, 2010: (1) the cost of investments for Federal income tax purposes was the same as the cost for financial reporting purposes, (2) aggregate gross unrealized appreciation was $317,126,247, (3) aggregate gross unrealized depreciation was $38,732,755, and (4) net unrealized appreciation was $278,393,492. Contracts Value (100 shares each) COMMON STOCK/EXPIRATION DATE/EXERCISE PRICE (note 1) COMMUNICATIONS AND INFORMATION SERVICES 1,305 Cisco Systems, Inc./July 10/$27.00 (PREMIUM DEPOSITED WITH BROKERS $135,333) $103,095 NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are generally valued at the preceding closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to procedures established by and under the supervision of the Board of Directors. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Companys investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Companys own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Companys net assets as of March 31, 2010: Assets Level 1 Level 2 Level 3 Total Common stocks $967,056,067  $17,875,000 $984,931,067 Corporate debt  $18,964,096  18,964,096 U.S. Treasury Bills 49,989,328   49,989,328 Money market fund 30,871,813   30,871,813 Total $1,047,917,208 $18,964,096 $17,875,000 $1,084,756,304 Liabilities Options written ($103,095)   ($103,095) The aggregate value of Level 3 portfolio investments changed during the three months ended March 31, 2010 as follows: Change in Portfolio Valuations using Significant Unobservable inputs (Level 3) Fair Value at December 31, 2009 $16,850,000 Included in net change in unrealized appreciation on investments 1,025,000 Fair Value at March 31, 2010 $17,875,000 The amount of net unrealized gain included in the results of operations attributable to Level 3 assets held at March 31, 2010 and reported within the caption Net change in unrealized appreciation/depreciation in the Statement of Operations $1,025,000 ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of March 31, 2010, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of March 31, 2010, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a-2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: April 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: April 28, 2010 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: April 28, 2010
